                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


David Smith aka David Garland
Atwood II                                                   Civil Action No. 17cv1315-MMA(BLM)

                                              Plaintiff,
                                       V.
Officer Paula Burke, U.S. Probation                           JUDGMENT IN A CIVIL CASE


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court denies Plaintiff's motion for recusal. Additionally, the Court grants Defendant's motion and
dismisses Plaintiff's FAC with prejudice.




Date:          3/29/19                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ R. Chapman
                                                                                  R. Chapman, Deputy
